     Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 1 of 25



              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

FRED PONDER,                             )
                                         )
            Plaintiff,                   )   Civil Action No.
                                         )
v.                                       )   1:16-cv-04125-ODE-LTW
                                         )
OCWEN LOAN SERVICING                     )
LLC, et al.,                             )
                                         )
            Defendants.                  )

          PLAINTIFF’S OBJECTION TO PROTECTIVE ORDER
      COMES NOW Plaintiff, Fred Ponder by counsel, and files his Objection to

the Order Granting Defendant’s Motion for a Protective Order against Plaintiff’s

subpoena of records from the New York State Department of Financial Services, and

shows this Court the following:

                                  INTRODUCTION

      The Magistrate Judge’s granting of a protective order against Plaintiff’s

subpoena of records from the New York State Department of Financial Services was

clear error because Defendant did not comply with Rule 26(c)(1), making a specific

demonstration of facts in support of the request, rather than conclusory or

speculative statements about the need for a protective order and the harm which will

be suffered without one, because Defendant did not meet and confer prior to seeking



                                                                         Page 1 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 2 of 25



the protective order, and because the order results in undue prejudice to Plaintiff due

to the importance of the discovery at issue.

                               LEGAL STANDARD

      A party has fourteen days after being served with a magistrate judge’s pretrial

order to object to it, and if she timely objects the district judge in the case must

consider the objections and modify or set aside any part of the order that is clearly

erroneous or is contrary to law. Fed. R. Civ. P. 72(a); Abrams-Jackson v. Avossa,

743 F. App'x 421, 424 (11th Cir. 2018).

      Clear error is a highly deferential standard of review. As the Supreme
      Court has explained, “a finding is 'clearly erroneous' when although
      there is evidence to support it, the reviewing court on the entire
      evidence is left with the definite and firm conviction that a mistake has
      been committed.” Anderson v. City of Bessemer City, 470 U.S. 564,
      573 (1985) (quoting United States v. United States Gypsum Co., 333
      U.S. 364, 395 (1948)). District courts apply the clearly erroneous
      standard to findings of fact by the magistrate judge, whereas they apply
      the contrary to law standard to legal conclusions. Smith v. City of
      Moultrie, 6:06–CV–39 (HL), 2006 WL 3535686 at *1 (M.D.Ga. Dec.
      7, 2006). A legal conclusion is contrary to law if it was based on a
      misinterpretation or misapplication of applicable law. Id. The standard
      for overturning a magistrate judge's non-dispositive order is “a very
      difficult one to meet.” Faircloth v. Baden, 1:11–CV–86 WLS, 2012
      WL 3574353 at *1 (M.D.Ga. Aug. 16, 2012) (quoting Thornton v.
      Mercantile Stores Co., Inc., 180 F.R.D. 437, 439 (M.D.Ala.1998)); see
      also, Graham v. Mukasey, 247 F.R.D. 205, 207 (D.D.C.2008)
      (magistrate judge's ruling in discovery dispute “is entitled to great
      deference”).




                                                                           Page 2 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 3 of 25



In re H.M.G., No. 1:13-CV-2598-CAP-LTW, 2014 WL 11279384, at *2 (N.D. Ga.

Dec. 12, 2014), rev'd sub nom. Glock v. Glock, Inc., 797 F.3d 1002 (11th Cir.

2015).

                                  BACKGROUND

      This case arises because Ocwen refused to correct inaccurate reporting on two

separate trade lines in the Plaintiff, Fred Ponder’s credit report, indicating a default

on his mortgage, failed to investigate or respond to qualified written requests

regarding errors in Defendant’s records on Mr. Ponder, and knowingly

communicated inaccurate loan information to Mr. Ponder and others. In his response

to Defendant’s motion, the Plaintiff showed the relevance of the subpoenaed

documents that relate to Ocwen’s acquisition of servicing rights to Mr. Ponder’s

mortgage when it acquired Litton Loan Servicing in 2011. The claims and defenses

in this action relate to Defendant’s violations under the Real Estate Settlement

Procedures Act (“RESPA”), the Fair Credit Reporting Act (“FCRA”), and the Fair

Debt Collection Practices Act (“FDCPA”).

      While Mr. Ponder fell behind on his mortgage payments way back in 2005,

he was able to catch his account up by February of 2009. (Doc. 117-3). Then, on

March 11, 2009, Litton reversed payments for eight months of payments, applied

late fees for each of these dates, and applied the balance to itself for what it input to

its ledger as “Recovery of ES Adv from Borrower.” (Doc. 117-3). A succinct


                                                                             Page 3 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 4 of 25



interpretation of Doc. 117-3 is provided in Doc. 155-4. Further, Litton’s ledger is

full of bogus fees for services that are unexplained, and for which Ocwen cannot or

will not provide an explanation, such as “LENDER PLACED FIRE.” (Doc. 117-3).

      Defendant has also failed to respond to multiple qualified written requests,

failed to investigate notices of error, and continued to report the account as a double

trade-line report. Despite Mr. Ponder disputing Ocwen’s errors directly to Ocwen

and then through the consumer reporting agencies, Ocwen continued to falsely report

just about the worst thing that could appear on a consumer’s report: a defaulted

mortgage. (Doc. 117-4, TU 16). In fact, Ocwen reported two defaulted mortgages.

(Doc. 117-4, TU 16-TU 17).

      Under RESPA, Mr. Ponder has a cause of action pursuant to 12 U.S.C.

2605(f). Pursuant to Section 2605(e), Mr. Ponder sent documentation to Ocwen

indicating that he had been paying his mortgage as required and disputing any

delinquency on his account, including the assessment of late charges and other

default fees. He asked that they remove the delinquency and investigate his claims.

Ocwen did not 1) make any corrections to the account, 2) conduct any investigation

to his claims, 3) provide Mr. Ponder any written explanation regarding his request

or 4) cease its delinquent credit reporting during his disputes, despite their

obligations under Section 2605(e)(2) and (3) until Mr. Ponder filed a complaint with

the CFPB.


                                                                           Page 4 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 5 of 25



      In 1996, Congress amended the FCRA to add §1681s-2, imposing on

“furnishers of information” to credit bureaus detailed and specific responsibilities,

including the consumer dispute procedures stated in subsection (b). A simplified

summary is that §1681s-2(b) applies when a consumer makes a dispute through the

credit bureaus and requires the creditor to conduct a “reasonable investigation” and

to accurately report the results of that investigation back to the bureaus. Mr. Ponder

alleges that the Defendant violated both of these requirements.

      The subpoenaed documents all stem from an investigation conducted due to

the New York State Department of Financial Service’s concerns regarding Ocwen’s

rapid growth and capacity to properly acquire and service a significant portfolio of

distressed home loans:

      [I]n connection with Ocwen’s acquisition of Litton and amid concerns
      regarding Ocwen’s rapid growth and capacity to properly board a
      significant portfolio of distressed home loans, Ocwen and the New
      York State Department of Financial Services… entered into an
      [a]greement…, which required Ocwen to; (1) establish and maintain
      sufficient capacity to properly board and manage its significant
      portfolio of distressed loans; (2) engage in sound document execution
      and retention practices to ensure that mortgage files were accurate,
      complete, and reliable; and (3) implement a system of robust internal
      controls and oversight with respect to mortgage servicing practices
      performed by its staff and third-party vendors…

(Doc. 117-1, pp. 1-2) (Doc. 117-2, p. 2) (“Agreement on Mortgage Servicing

Practices… required Ocwen to adhere to certain servicing practices in the best

interest of borrowers and investors.”).


                                                                          Page 5 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 6 of 25



        Prior to the agreement “a multistate examination of Ocwen… identified,

among other things, deficiencies in Ocwen’s servicing platform and loss mitigation

infrastructure, including (a) robo-signing, (b) inaccurate affidavits and failure to

properly validate document execution processes, (c) missing documentation, …

[and] (e) failure to properly maintain books and records…” (Doc. 117-2, p. 3).

Further, “[t]he examination of Litton also revealed that, prior to Ocwen’s acquisition

of Litton, members of Litton’s information technology staff falsified documents

provided to the Department during the review of Litton’s information technology

infrastructure. (Doc. 117-1, p. 1).

        On June 13, 2012, the NYSDFS conducted a targeted examination of Ocwen

to assess its compliance with the aforementioned agreement and determined that

Ocwen had failed to implement “policies and procedures to verify borrower

information on newly boarded accounts to accurately reflect the status and current

balance of the borrower’s account…” (Doc. 117-1, pp. 1 & 4). This admission by

Ocwen is signed by its then President and CEO Ronald M. Faris. (Doc. 117-1, p. 9).

“The targeted examination also identified instances that indicated… (b) dual-

tracking… and (f) failing to ensure that trial or permanent modifications granted to

borrowers by a prior servicer are honored upon transfer to Ocwen.” (Doc. 117-2, pp.

4-5).




                                                                          Page 6 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 7 of 25



      Ocwen then agreed to hire a Compliance Monitor to conduct a comprehensive

review of Ocwen’s servicing operations and operational policies and procedures,

compliance with state and federal law, the accuracy of borrower account

information, and borrower complaints, among other topics. (Doc. 117-1, pp. 4-6)

(Doc. 117-2, p. 5).

      … Ocwen’s information technology systems are a patchwork of legacy
      systems and systems inherited from acquired companies, many of
      which are incompatible… a fix to one system creates unintended
      consequences in other systems.

(Doc. 117-2, p. 6. “As a result, Ocwen… maintains inaccurate records. There are

insufficient controls in place— either manual or automated—to catch all of these

errors and resolve them.” (Doc. 117-2, p. 6). “Despite these issues, Ocwen continues

to rely on those systems to service its portfolio of distressed loans” leading “it to

employ fewer trained personnel than its competitors”, and hiring “offshore customer

care personnel, that Ocwen is simply… training… to read the scripts and the

dialogue engines with feeling.” (Doc. 117-2, p. 7-8). Additionally, Ocwen agreed to

have in place an Operations Monitor who would thoroughly review its operations

and submit monthly action reports and quarterly Operation Reports, during the

relevant period within the statutes of limitations of this case. (Doc. 117-2 pp. 11-15).

These reports include the following relevant information: “[n]umber of personnel

and the training and expertise of its personnel in all servicing operations”,

“[o]nboarding process for newly acquired mortgage servicing rights”, [c]ontrols
                                                                            Page 7 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 8 of 25



in identifying and correcting errors made by Ocwen’s personnel or systems”, [r]isk

management functions”, “Ocwen borrower experience”, “Determinations as to

whether Ocwen’s servicing, compliance, and information technology functions are

adequately staffed”, “Determinations as to whether Ocwen’s servicing, compliance,

and information technology personnel are adequately trained”, “[t]he development

and implementation of a plan to resolve record-keeping and borrower

communication issues”, “[t]he development and performance of a risk assessment

to identify potential risks and deficiencies in the onboarding process”. (Doc.

117-2 pp. 11-15). These records are highly relevant to Mr. Ponder’s claims.

              ARGUMENT AND CITATION TO AUTHORITY

      Rule 26(c)(1) allows for a protective order precluding any type of discovery

“for good cause shown.” The party requesting a protective order must make a

specific demonstration of facts in support of the request, rather than conclusory or

speculative statements about the need for a protective order and the harm, which will

be suffered without one. E.g., In re PE Corp. Sec. Litig., 221 F.R.D. 20, 26 (D. Conn.

2003). A court must balance the competing factors involved in determining whether

good cause has been shown. See Farnsworth v. Procter & Gamble Co., 758 F.2d

1545, 1547 (11th Cir.1985). Defendant Ocwen has failed to meet its burden, so

Ocwen’s motion should be denied based on that alone.




                                                                          Page 8 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 9 of 25



        However, if a sufficient showing of good cause is found, and the Court

forgives the failure to meet and confer, the burden then shifts to the nonmoving party

to show why relief should still not be granted, either because of undue prejudice or

the importance of the discovery at issue. E.g., Wiggins v. Burge, 173 F.R.D. 226,

229 (N. D.Ill.1997) (“In deciding whether good cause exists, the district court must

balance interests involved: the harm to the party seeking the protective order and the

importance of the disclosure”); Cummings v. General Motors Corp., 353 F.3d 944,

954 (10th Cir.2004) (it is not enough that the discovery be burdensome; that burden

must be “undue”).

   I.     Defendant’s motion should be denied for Failure to Meet and
          Confer.
        Because Defendant failed to comply with its meet and confer duties, its

motion should be denied. See Fed. R. Civ. P. 26(c)(1) (“A party ... may move for a

protective order.... The motion must include a certification that the movant has in

good faith conferred or attempted to confer with other affected parties in an effort to

resolve the dispute without court action.”). Defendant did not attach the required

certification, and could not have done because Defendant did not attempt to meet

and confer with Plaintiff in the thirty days that followed the notice of the subject

subpoena. Instead, Defendant waited until 7:53 pm, the day before the production

was required, giving this Court no time to review it, and filed its motion. Given



                                                                           Page 9 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 10 of 25



Defendant’s failure to follow this most basic of requirements to obtain a protective

order, Defendant’s motion should be denied.

   II.      Defendant does not contest that Ocwen has standing to seek a
            protective order, but Plaintiff does not have standing for its motion
            to quash argument.

         In the Eleventh Circuit, “standing exists if the party alleges a ‘personal right

or privilege’ with respect to the subpoenas.” Auto-Owners Ins. Co. v. Se. Floating

Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005). Thus Defendant may motion to

quash Mr. Ponder’s subpoena by exerting a personal right or privilege with respect

to the subject subpoena. However, Defendant has chosen to assert others’ personal

rights and privileges, which it cannot do.

         Besides relevance, the only argument that Defendant makes for standing is

then abandoned by Defendant. Defendant seeks to assert a right or privilege based

upon the fact that it has objected to producing some of the documents requested in

the subpoena. Defendant seeks to exclude all requested documents on the basis that

some of them have already been requested from Defendant. The Requests to which

Ocwen refers are numbers 27 and 28 of Mr. Ponder’s Second Request for Production

of Documents.

         REQUEST FOR PRODUCTION 27. Produce all reports by the
         Compliance Monitor identified in ¶9 of the Consent Order attached as
         Exhibit "A." [Exhibit A to the requests is Exhibit 2 attached to the
         Memorandum]

         ANSWER: See Response to Request No. 26.
                                                                            Page 10 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 11 of 25




      REQUST FOR PRODUCTION 28. Produce all reports by the
      Operations Compliance Monitors generated pursuant to the Consent
      Order attached as Exhibit "A."

      ANSWER: See Response to Request No. 26.

However, Defendant has not properly preserved the purported controversy for this

Court’s attention. Fed. R. Civ. P. 34(b)(2)(C) requires that “[a]n objection must state

whether any responsive materials are being withheld on the basis of that objection”

and “[a]n objection to part of a request must specify the part and permit inspection

of the rest.” Further, Defendant did not “state with specificity the grounds for

objecting to the request, including the reasons…” Fed. R. Civ. P. 34(b)(2)(B).

Defendant has failed to properly object under Rule 34. Further, the cited objection

is boilerplate and fails to indicate whether any responsive documents exist. The

Eleventh Circuit, in no uncertain terms, has stated that such conclusory objections

cannot form the basis for protective orders:

      To be adequate, objections which serve as the basis of a motion for
      protective order under Fed.R.Civ.P. 26 should be “plain enough
      and specific enough so that the court can understand in what way the
      interrogatories are alleged to be objectionable.” Davis v. Fendler, 650
      F.2d 1154, 1160 (9th Cir.1981). See Josephs v. Harris Corp., 677 F.2d
      985 (3d Cir.1982) (quoting Roesberg v. Johns-Manville Corp., 85
      F.R.D. 292, 296–97 (E.D.Pa.1980)) (“party resisting discovery ‘must
      show specifically how ... each interrogatory is not relevant or how each
      question is overly broad, burdensome or oppressive....’ ”).

      … The subsidiary question, therefore, is whether appellees' motion for
      a protective order contained sufficiently specific objections.


                                                                          Page 11 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 12 of 25



Panola Land Buyers Ass'n v. Shuman, 762 F.2d 1550, 1558-59 (11th Cir. 1985).

Objections that discovery was unnecessary, too long, too broad, require too much

time, are expensive to complete, are irrelevant, are improperly timed, and entail

unreasonable geographic compliance with no mention of the Rule 26(b) factors with

“sufficient specificity to allow the magistrate and the district court, absent an abuse

of discretion, [forms no basis] to grant the motion for a protective order.” Id. at 1559.

The Court also determined that the recitation of expense and burdensomeness were

merely conclusory. Id. These are just the sort of objection that the Eleventh Circuit

described as lacking sufficient specificity to allow the Court to grant a protective

order, and merely conclusory:

      Ocwen objects to this Request on the grounds that it is overly broad,
      unduly burdensome, not reasonably limited in time and scope, and
      because it commands the disclosure of documents and information that
      are neither relevant to the issues that are the subject of this lawsuit, nor
      reasonably calculated to lead to the discovery of evidence admissible
      in this case. Ocwen objects that this Request seeks documents and
      information from a third party and that is grossly disproportionate to
      the 3 statutory claims at issue before this Court. Ocwen objects because
      the discovery sought has absolutely no bearing whatsoever on the
      determination of Ocwen's liability to Plaintiff in this action under
      RESPA, the FDCPA or the FCRA. Ocwen further objects that the time
      period at issue in 2011 falls far outside the statute of limitations of the
      claims at issue. Finally, Ocwen objects that state and federal laws
      prohibit the disclosure of confidential financial information belonging
      to other individuals in these circumstances, which do not warrant such
      disclosures. Plaintiff is on an improper fishing expedition which
      violates the spirit and rules of discovery.




                                                                            Page 12 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 13 of 25



(emphasis added). Defendant’s statement that these documents reside with a third

party indicate that Plaintiff will be severely prejudiced by the Magistrate Court’s

Order because there is no other avenue for Plaintiff to obtain this relevant, important

information. Defendant failed to properly assert a privilege, so it cannot now rely on

same. In order to withhold information otherwise discoverable, Defendant had to

expressly make a claim and describe the evidence being withheld. See Fed. R. Civ.

P. 26(b)(5)(A). Likely because Defendant’s objections and responses are inadequate,

Defendant does not assert its privileges or this discovery dispute as the reason to

grant this protective order, but—instead—argues relevance, and non-parties’

privileges under New York, Georgia, and Federal Banking Law. Aside from

relevance, Defendant’s purported standing is divorced from its arguments, so

Defendant should be understood to only be properly bringing its motion on the basis

of relevance. However, Mr. Ponder addresses each argument below.

   III.   Mr. Ponder’s Subpoena seeks Relevant evidence.

      Federal Rule of Evidence 402 states: “All relevant evidence is
      admissible, except as otherwise provided by the Constitution of the
      United States, by Act of Congress, by these rules, or by other rules
      prescribed by the Supreme Court pursuant to statutory authority.
      Evidence which is not relevant is not admissible.”

Thus, in a class action case pending against Ocwen in the Eastern District of

New York, the Court found Ocwen’s relevance argument without merit




                                                                          Page 13 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 14 of 25



because “[t]he very reason NYDFS began investigating Ocwen’s practices

closely was because it

      ha[d] consumer protection concerns relating to practices highlighted in
      the media that have been prevalent in the mortgage servicing industry
      generally, including but not limited to, the practice of “Robo-signing,”
      referring to affidavits in foreclosure proceedings that falsely attest that
      the signer has personal knowledge of the facts presented therein and/or
      were not notarized in accordance with state law; weak internal controls
      and oversight that may have compromised the accuracy of foreclosure
      documents; unfair and improper practices in connection with loss
      mitigation, including improper denials of loan modifications; and
      imposition of improper fees by servicers, amongst others.

Harte v. Ocwen Fin. Corp., No. 13-CV-5410, 2018 WL 1830811, at *15 (E.D.N.Y.

Feb. 8, 2018), report and recommendation adopted, No. 13CV5410MKBRER, 2018

WL 1559766 (E.D.N.Y. Mar. 30, 2018). As is shown below these investigations and

the monitor reports are highly relevant to Mr. Ponder’s claims and Defendant’s

asserted defenses.

         a. Plaintiff seeks documents related to whether Defendant could verify the
            information it repeatedly reported on Plaintiff from 2011 through 2016.

      There are two categories of disputed information that Plaintiff disputed as

inaccurate that are at issue in this case. Plaintiff disputed Defendant’s double

reporting of his mortgage, and Plaintiff disputed Defendant’s report that he was in

default, including the balance reported legacy fees and penalties assessed by Litton

prior to Ocwen’s assumption of servicing duties on the account. § 1681s–2(b)(1)

requires creditors, after receiving notice of a consumer dispute from a credit


                                                                           Page 14 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 15 of 25



reporting agency, to conduct a reasonable investigation of their records to determine

whether the disputed information can be verified. See Hinkle v. Midland Credit

Mgmt., Inc., 827 F.3d 1295, 1302 (11th Cir. 2016) (stating that “reasonableness” is

an appropriate touchstone for evaluating investigations under § 1681s–2(b). Hinkle

v. Midland Credit Mgmt., Inc. was the case of first impression in the Eleventh Circuit

of what constitutes a “Reasonable Investigation” by a credit furnisher, and its facts

were similar to the case at hand in that the defendant, Midland Credit Management,

Inc., much like Defendant Ocwen in the present case, had acquired a loan that was

purported to already be in default and then relied solely on the records in its file to

verify its credit reporting. In holding that Midland had not conducted an adequate

investigation, the Court stated:

      § 1681s–2(b) requires some degree of careful inquiry by furnishers of
      information. In particular, when a furnisher does not already possess
      evidence establishing that an item of disputed information is true, §
      1681s–2(b) requires the furnisher to seek out and obtain such evidence
      before reporting the information as verified.” See id. at 431 (reversing
      summary judgment because a reasonable jury could find a violation of
      § 1681s–2(b) where the furnisher “d[id] not look beyond the
      information contained in the [internal data file] and never
      consult[ed]      underlying       documents      such     as     account
      applications”); cf. Cahlin, 936 F.2d at 1160 (observing that a claim for
      failure to investigate “is properly raised when a particular credit report
      contains a factual deficiency or error that could have been remedied by
      uncovering additional facts”). The requirement to uncover additional
      facts will be more or less intensive depending on what evidence the
      furnisher already possesses. For instance, a debt buyer with account-
      level documentation or more comprehensive warranties from its
      predecessor debt buyer might be in a completely different position than


                                                                          Page 15 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 16 of 25



      Midland.

(emphasis added) Id. at 1303. “When a furnisher reports that disputed information

has been verified, the question of whether the furnisher behaved reasonably will turn

on whether the furnisher acquired sufficient evidence to support the conclusion that

the information was true. This is a factual question, and it will normally be reserved

for trial.” Id. However, the analysis does not stop there. The Court goes on to explain

that a furnisher has two other options besides reporting that information is verified.

This analysis has been cited approvingly against Defendant in this case and others.

See Ponder v. Ocwen Loan Servicing, LLC, No. 1:16-CV-4125-ODE-LTW, 2018

WL 4474635, at *4 (N.D. Ga. July 30, 2018), report and recommendation adopted

in part, overruled in part, 362 F. Supp. 3d 1275 (N.D. Ga. 2018); see also Hill v.

Ocwen Loan Servicing, LLC, 369 F. Supp. 3d 1324 (N.D. Ga. 2019).

      The question of what constitutes a “reasonable investigation” into a disputed

debt under the FCRA is very fact dependent, and requires an investigation into

whether the investigation is being conducted by a credit reporting agency or a

furnisher of information such as Defendant. Id. at 1302. Additionally, the court may

consider the status of the furnisher as an original creditor, a collection agency

collecting on behalf of the original creditor, a debt buyer, or a down-the-line buyer,

and on the quality of documentation available to the furnisher:

      We emphasize that what constitutes a “reasonable investigation” will
      vary depending on the circumstances of the case and whether the
                                                                          Page 16 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 17 of 25



      investigation is being conducted by a CRA under § 1681i(a), or a
      furnisher of information under § 1681s–2(b). See Chiang, 595 F.3d at
      38 (“[W]hat is a reasonable investigation by a furnisher may vary
      depending on the circumstances.”); Gorman, 584 F.3d at 1160 (“[T]he
      reasonableness of an investigation depends on the facts of the particular
      case ....”). Whether a furnisher’s investigation is reasonable will depend
      in part on the status of the furnisher—as an original creditor, a
      collection agency collecting on behalf of the original creditor, a debt
      buyer, or a down-the-line buyer—and on the quality of documentation
      available to the furnisher. See, e.g., Johnson, 357 F.3d at 431
      (reasoning that a jury could find a § 1681s–2(b) violation where the
      original creditor ended its investigation before “consult[ing]
      underlying documents such as account applications”). The facts of
      this case require us to determine whether a reasonable jury could find
      that Midland—a down-the-line buyer with “as is” purchase agreements
      and no account-level documentation—fell short of the reasonable
      investigation standard when it relied on internal records to verify the
      identity of an alleged debtor.

(emphasis added) Id. An FCRA plaintiff must seek out information regarding the

quality of the documentation available to the furnisher, the status of the furnisher,

and all the facts surrounding its action to indicate that relying only on internal

records to verify account information in a credit report is inadequate.

         b. Plaintiff’s Subpoena seeks documents related to whether Defendant
            willfully violated the FCRA.

      Defendant’s Fifth Defense is seemingly targeted at overcoming the

willfulness requirement for a finding of punitive damages. It states that “…any

representations or statements alleged to have been made by Ocwen were true and

accurate at the time made and/or otherwise were made in good faith and with a

reasonable belief as to their validity and accuracy and with reasonable belief


                                                                          Page 17 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 18 of 25



that all Ocwen’s conduct was lawful.” (emphasis added) (Doc. 73, p. 32). As

described in depth above, any belief by Ocwen that it had accurate records without

verifying could not be sincere, especially given that “[t]he examination of Litton also

revealed that, prior to Ocwen’s acquisition of Litton, members of Litton’s

information technology staff falsified documents provided to the Department during

the review of Litton’s information technology infrastructure.” (Doc. 117-2, p. 3).

          c. Subpoenaed documents relate to whether Defendant has a pattern and
             practice of transgressing RESPA.

      The subject subpoena seeks monitor reports that explore Defendant’s pattern

and practice of RESPA violations. In order to recover statutory damages, the

Plaintiff must show “a pattern or practice of noncompliance.” See Miranda v.

Ocwen Loan Servicing, LLC, 148 F. Supp. 3d 1349, 1355–56 (S.D. Fla. 2015),

quoting 12 U.S.C. § 2605(f)(1)(B).

      “Pattern or practice” is not defined by a specific number of offenses;
      rather, the term suggests a standard or routine way of operating…
      failure to respond to one QWR did not amount to
      “pattern or practice” … (finding defendant's insufficient response to
      two QWRs insufficient to establish “pattern or practice”)… (failure to
      respond to QWRs on five occasions was sufficient to establish
      “pattern or practice”).

(internal citations omitted) Id. As described more fully above, a multistate

examination of Ocwen identified deficiencies in Ocwen’s servicing platform and

loss mitigation infrastructure, including robo-signing, inaccurate affidavits and

failure to properly validate document execution processes, missing documentation
                                                                          Page 18 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 19 of 25



and failure to properly maintain books and records. (Doc. 117-2, p. 3). Further, the

Monitor Reports, starting in 2014, and extending through at least 2017, monitored

Ocwen’s operations and provide a picture of whether there is a pattern and practice

of the behavior to which Mr. Ponder was treated. (Doc. 117-2, p. 12). Further, the

Monitors were charged with reviewing the Ocwen borrower experience, and

“whether Ocwen is treating borrowers fairly and is communicating with borrowers

appropriately”. (Doc. 117-2, pp. 12-13). The full scope of what is contained in these

Monitor Reports can only be ascertained from reviewing them but is described

supra.

            d. Discovery that Plaintiff seeks relates to Plaintiff’s claim for punitive
               damages under the FCRA.

         Mr. Ponder is seeking the subject documents to help establish Ocwen’s

willfulness under Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47 (2007); see also Levine

v. World Fin. Network Nat’l Bank, 554 F.3d 1314, 1318 (11th Cir. 2009).              In

Levine, the Eleventh Circuit actually just restated the Supreme Court’s Safeco

standard. Id. It has been held that the Safeco standard actually reduces the Plaintiff’s

willfulness burden:

         Safeco changed the standard previously applied in the Fifth Circuit,
         pursuant to which a defendant could have been found in willful
         noncompliance under § 1692n only if it “ ‘knowingly and intentionally
         committed an act in conscious disregard for the rights of others.’ “
         Stevenson v. TRW Inc., 987 F.2d 288, 293-94 (5th Cir.1993) (quoting
         Pinner v. Schmidt, 805 F.2d 1258, 1263 (5th Cir.1986), cert. denied,
         483 U.S. 1022 (1987)); see also Harris v. Defendant 3 Info. Servs.,
                                                                           Page 19 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 20 of 25



      LLC, No. C A 606CV-01810-GRA, 2007 WL 1862826, at *2 (D.S.C.
      June 26, 2007) (“In Safeco, the Supreme Court unequivocally resolved
      this circuit split, holding that willfulness under 15 U.S.C. § 1681n(a)
      covers a violation committed in reckless disregard of Plaintiff's
      rights.”).

Robertson v. J.C. Penney Co., Inc., No. 2:06CV3-KS-MTP, 2008 WL 623397, at *9

(S.D. Miss. Mar. 4, 2008). While in many circuits, the courts had previously

required “knowing or conscious disregard,” Dalton v. Capital Assoc. Indus., Inc.,

257 F.3d 409, 418 (4th Cir. 2001), or even “willful concealment,” Cousin v. Trans

Union Corp., 246 F.3d 359, 372 (5th Cir. 2001), the post-Safeco standard included

“recklessness.” Levine, 554 F.3d at 1318. Plaintiff is entitled to evidence that

establishes Ocwen’s level of recklessness or willfulness in its disregard of Plaintiff’s

rights under the FCRA. Ocwen, with notice of ongoing problems with information

technology systems and personnel, including with respect to record keeping and

borrower communications, number of personnel and the training and expertise of its

personnel in all servicing operations, the onboarding process for newly acquired

mortgage servicing rights, which is serious inflection point in this case because

Ocwen’s onboarding of Mr. Ponder’s loan has led it to assume the veracity of the

Litton information, and any information regarding the inadequacies of Ocwen’s

onboarding process prior to 2014 will directly relate to the question of whether

Ocwen is and was aware that it is willfully parroting Litton’s false records. (Doc.

117-2, p. 12). Many of the same information that will support Mr. Ponder’s RESPA


                                                                           Page 20 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 21 of 25



statutory damages pattern and practice claim will support his punitive damages

claim, but—further—the Monitor Reports purport to be extremely thorough, and to

the extent that they put Ocwen on notice of its systematic failures and inadequate

policies and procedures, staffing, etc., these reports indicate that Ocwen’s illegal

treatment of Mr. Ponder was willful.

           e. The Subpoena seeks evidence related to many of Defendant’s
              defenses, as discussed supra in addition to the following.

      Defendant’s Fourth Defense is that “Plaintiff’s claims are barred because any

alleged violation by Ocwen was unintentional, bona fide, and resulted

notwithstanding Ocwen’s maintenance of procedures reasonably adapted to avoid

any such violation.” (Doc. 73, p. 31). Obviously the review of the adequacy of

Ocwen’s procedures leading up to this litigation is relevant to Defendant’s Fourth

Defense.

      Defendant’s Twentieth Defense is that “[a]t all relevant times, Ocwen

maintained and followed reasonable procedures to avoid violations of the FCRA and

assure maximum possible accuracy of the information concerning Plaintiff in

furnishing information related to Plaintiff.” (Doc. 73, p. 34). Clearly, the review of

the adequacy of Ocwen’s policies leading up to this litigation is relevant to

Defendant’s Twentieth Defense.

      Defendant’s Ninth Defense is that “Plaintiff’s damages are the result of the

conduct of another, not the result of any wrongdoing on the part of Ocwen.” (Doc.
                                                                         Page 21 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 22 of 25



73, p. 32). The information related to the transition from Litton to Ocwen can shed

light on whether Mr. Ponder’s damages are more the result of Litton’s actions or

Ocwen’s actions.

   IV.    Ocwen Seeks to Assert Other’s Privilege’s to Quash the Subpoena but
          has no standing to do so.

          a. Defendant cannot assert the privilege of the NYSDFS.

      The NYSDFS has chosen not to object to this subpoena, and Ocwen cannot

assert another’s privilege. “The law governing courts in the Eleventh Circuit… is…

[that] standing exists if the party alleges a ‘personal right or privilege’ with respect

to the subpoenas.” Auto-Owners Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D.

426, 429 (M.D. Fla. 2005). Defendant has not asserted a personal privilege with

respect to the materials, and has not pursued its prior objections argument besides

relevance and attempting to assert another’s privilege.

      Ocwen has made this argument before to no avail, and provides this Court no

reason to disagree with the Eastern District of Texas or the Eastern District of New

York. See United States ex rel. Fisher v. Ocwen Loan Servicing, LLC, No. 4:12-

CV-543, 2015 WL 3942900, at *3 (E.D. Tex. June 26, 2015). New York & Georgia

Law does not preclude disclosure of the documents.

      Federal Rule of Evidence 501 provides that the “common law—as
      interpreted by United States courts in the light of reason and
      experience—governs a claim of privilege” unless federal law provides
      otherwise. Rule 501 also makes it clear that “in a civil case, state law


                                                                           Page 22 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 23 of 25



       governs privilege regarding a claim or defense for which state law
       supplies the rule of decision.”

Id. at *3. Ocwen had no expectancy that these records would not be disclosed in

subsequent consumer litigation. See Id. at *5.

       Federal Common Law does not form a justification for a protective order. The

federal common law bank examination would not apply, even if Defendant could

assert it.

       The federal banking privilege is “a discretionary one that depends upon
       ad hoc considerations of competing policy claims.” Rouson ex. rel.
       Estate of Rouson v. Eicoff, No. 04–CV–2734, 2006 WL 2927161, at *4
       (E.D.N.Y. Oct. 11, 2006). “The Court must weigh the government's
       interest in nondisclosure against those of the litigants and society in
       ‘accurate judicial fact finding.’ ” Id. The Court should consider the
       following factors: (1) “the relevance of the evidence sought to be
       protected”; (2) “the availability of other evidence ...”; (3) “the
       ‘seriousness' of the litigation and the issues involved ...”; (4) “the role
       of the government in the litigation ...”; and (5) “the possibility of future
       timidity by government employees who will be forced to recognize that
       their secrets are violable.” Id. The NYDFS has not attempted to
       conduct this analysis, and the Court finds that even if it were to conduct
       that analysis, it would lead the Court to the conclusion that the privilege
       should not apply to highly relevant documents in a FCA case, as the
       Court similarly concluded in its analysis supra.

United States ex rel. Fisher v. Ocwen Loan Servicing, LLC, No. 4:12-CV-543, 2015

WL 3942900, at *5 (E.D. Tex. June 26, 2015). Similarly, Defendant has not

attempted to conduct the above-described analysis, and it is unlikely that it could

form a justification to exclude evidence that is directly on point to Mr. Ponder’s

FCRA and RESPA claims.


                                                                             Page 23 of 25
    Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 24 of 25



                                   CONCLUSION
      The Magistrate Judge Walker did not provide grounds for her order other than

stating at the hearing that Plaintiff exceeds the scope of discovery, but this is clearly

in error considering that the discovery sought is directly relevant to Plaintiff’s

claims.


      Respectfully submitted, this 26th day of July, 2019.

                                                 /s/ Orion G. Webb
                                                Orion G. Webb
                                                Georgia Bar No. 479611
                                                Smith Welch Webb & White, LLC
                                                280 Country Club Drive #300
                                                Stockbridge, Georgia 30281
                                                (770) 389-4864 (telephone)
                                                (770) 389-5193 (facsimile)
                                                owebb@smithwelchlaw.com
                                                Attorney for Plaintiff




                                                                            Page 24 of 25
   Case 1:16-cv-04125-ODE-LTW Document 162 Filed 07/26/19 Page 25 of 25




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to all attorneys of record.


                                 SMITH WELCH WEBB & WHITE, LLC


                                 /s/ Orion Gregory Webb
                                 Orion Gregory Webb
                                 Georgia Bar No. 479611
                                 280 Country Club Drive, Suite 300
                                 Stockbridge, GA 30281
                                 Telephone: (770) 389-4864
                                 owebb@smithwelchlaw.com
                                 COUNSEL FOR PLAINTIFF



      CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 5.1
      Plaintiff’s counsel hereby certifies that this pleading has been prepared with

one of the font and point selections approved by the Court in L.R. 5.1.




                                                                          Page 25 of 25
